Citation Nr: 1623215	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-26 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for pseudoseizures and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for heat injuries and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1991 to February 1992, and from October 1992 to January 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In his June 2010 substantive appeal, the Veteran indicated that he wished to appear for a Travel Board hearing.  Subsequently, in a January 2012 statement, the Veteran withdrew his hearing request.  However, in November 2014, the Veteran's representative referenced an outstanding hearing request.  Accordingly, the Veteran was scheduled for a Travel Board hearing in October 2015, but he did not appear and the notification letter was returned as undeliverable by the United States Postal Service.  Given the differing requests, the Board sought clarification from the Veteran regarding his desire for a hearing, but the clarification letter was also returned as undeliverable.  As there appears to be an outstanding hearing request and a hearing has not yet been held regarding the claims on appeal, and as Travel Board hearings are scheduled by the RO, remand of the claims is necessary.  
See 38 C.F.R. § 20.700 (2015).  Upon remand, all necessary efforts should be made to ascertain the Veteran's current mailing address prior to scheduling him for a hearing.  

Accordingly, the case is REMANDED for the following action:

Make all necessary efforts to ascertain the Veteran's correct address, and then schedule him for a Travel Board hearing at the local RO, in accordance with his request.  A copy of the letter notifying the Veteran of the time and place to report should be placed in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




